Per Curiam.
Plaintiffs, members of defendant union, filed this action against the union and its officers but failed to allege that the appeal procedures of the union had been pursued. In their answer, defendants pleaded as an affirmative defense plaintiffs’ failure to exhaust intraunion remedies. Defendants then moved for accelerated judgment on the ground the court lacked jurisdiction of the subject matter, GCR 1963, 116.1(2), and the motion was granted. Plaintiffs appeal.
Kennedy v. UAW-AFL-GIO Local No. 659 (1966), 3 Mich App 629, controls. Affirmed, with costs to defendants.
J. H. Gillis, P. J., and Fitzgerald and Quinn, JJ., concurred.